NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

LOUIS H. WALKER,                           )
                                           )
              Appellant,                   )
                                           )
v.                                         )             Case No. 2D17-4694
                                           )
U.S. BANK NATIONAL                         )
ASSOCIATION as TRUSTEE                     )
FOR STRUCTURED ASSET                       )
SECURITES CORPORATION                      )
MORTGAGE LOAN TRUST                        )
2007-BNC1 MORTGAGE                         )
PASS-THROUGH CERTIFICATES,                 )
SERIES 2007-BNC1,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed February 1, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Jay B. Rosman, Judge.

Louis H. Walker, pro se.

W. Bard Brockman of Bryan Cave LLP,
Atlanta, Georgia, for Appellee.


PER CURIAM.

              This appeal is dismissed for lack of jurisdiction. See Frier v. Frier, 13 So.

3d 145, 146 (Fla. 1st DCA 2009) (dismissing appeal for lack of jurisdiction because the

trial court's order did not make a determination as to personal jurisdiction).
           Dismissed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.




                                   -2-